Citation Nr: 0831906	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  05-32 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
eye disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic ear disease.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a fracture of the left and right mastoid status 
post-bilateral mastoidectomy.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1957 to April 
1959.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied the benefits sought.

In July 2008, the veteran offered testimony at a video 
conference hearing before the undersigned.  A transcript of 
the hearing is in the claims file.


FINDINGS OF FACT

1.  An April 1976 rating decision denied a claim of 
entitlement to service connection for an eye disorder.  In 
absence of a timely appeal, that decision is final.

2.  The evidence submitted since the April 1976 rating 
decision, by itself, or when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for an eye disorder, and does not raise a 
reasonable possibility of substantiating that claim.

3.  An August 2002 rating decision denied claims of 
entitlement to service connection for chronic ear disease and 
residuals of a fracture of the left and right mastoid status 
post-bilateral mastoidectomy.  In absence of a timely appeal, 
that decision is final.

4.  The evidence submitted since the August 2002 rating 
decision, by itself, or when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for either chronic ear disease or residuals of a 
fracture of the left and right mastoid status post-bilateral 
mastoidectomy, and does not raise a reasonable possibility of 
substantiating those claims.


CONCLUSION OF LAW

The April 1976 and August 2002 rating decisions are final.  
New and material evidence has not been submitted to reopen 
claims of entitlement to service connection for an eye 
disorder, chronic ear disease, or residuals of a fracture of 
the left and right mastoid status post-bilateral 
mastoidectomy.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.156(a), 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in correspondence dated 
in October 2003 of the information and evidence needed to 
substantiate and complete a claim.  The veteran was also 
provided notice of the appropriate information and evidence 
necessary to reopen the claim of entitlement to service 
connection for an eye disorder, chronic ear disease, and 
residuals of a fracture of the left and right mastoid status 
post-bilateral mastoidectomy.  The claimant was informed of 
the specific basis for the prior denial of his claims in 
attachments to March 2004 correspondence.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The veteran was specifically told he 
needed to submit new and material evidence in that 
correspondence as well as in a letter dated in October 2003.  
The claims were readjudicated in a November 2007 supplemental 
statement of the case.  The undersigned additionally 
specifically informed the veteran of the evidence he needed 
to submit in the July 2008 Board hearing, and the record was 
held open for 45 days for the veteran to submit such 
evidence.  See Board hearing transcript, pp. 2, 13.

VA did fail to fully comply with the provisions of 38 
U.S.C.A. § 5103 prior to the rating decision in question for 
the claim on appeal.  Specifically, VA did not inform the 
veteran of how disability evaluations and effective dates are 
assigned until May 2008.  The record, however, shows that any 
prejudice that failure caused was harmless, given that the 
claims to reopen must be denied.  Simply put, any questions 
as to the appropriate disability rating or effective date to 
be assigned are moot.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including VA medical records and providing an 
opportunity for a hearing.  The Board notes that the veteran 
was not provided with a VA examination in response to his 
claim.  Under 38 C.F.R. § 3.159(c)(4)(iii) (2007), providing 
a VA examination in a new and material evidence claim can 
only be considered if new and material evidence is actually 
presented or secured.  The Board finds that the veteran did 
not present new and material evidence in this claim; 
therefore, a VA examination is not appropriate.  There is not 
a scintilla of evidence that any VA error in notifying or 
assisting the appellant reasonably affects the fairness of 
this adjudication.  Indeed, the appellant has not suggested 
that such an error, prejudicial or otherwise, exists.  Hence, 
the case is ready for adjudication.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, VA 
medical records, and private medical records.  Although this 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claim 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

The veteran's service medical records are not available. The 
National Personnel Records Center (NPRC) has indicated that 
they may have been destroyed in the fire at the records 
storage facility in 1973.  The Board is satisfied that the RO 
has taken all necessary steps to secure alternate service 
medical records and that additional efforts would be futile.  
38 U.S.C.A. § 5103A(b).  In a case such as this, where 
service medical records are unavailable, the Board is mindful 
of the heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303 (2007).  The absence of any one 
element will result in the denial of service connection.  
Coburn v. Nicholson, 19 Vet. App. 427 (2006).

A rating decision becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103 (2007).  If a claim has been previously 
denied and that decision became final, the claim can be 
reopened and reconsidered only if new and material evidence 
is presented with respect to that claim.  38 U.S.C.A. § 5108.
  
New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened and considered 
on the merits.  See generally Elkins v. West, 12 Vet. App. 
209 (1999).  For purposes of determining whether new and 
material evidence has been received to reopen a finally 
adjudicated claim, the recently submitted evidence will be 
presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999).  If the additional evidence presents a reasonable 
possibility that the claim could be allowed, the claim is 
reopened and the ultimate credibility or weight that is 
accorded such evidence is ascertained as a question of fact.  
Id.; Justus v. Principi, 3 Vet. App. 510 (1992).

The veteran was originally denied entitlement to service 
connection for an eye disorder because he did not have a 
diagnosis of a current disability.  See April 1976 rating 
decision.  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, for evidence to be new and material, it must 
contain competent medical evidence of a current eye disorder.  

The veteran has not submitted any competent evidence of a 
diagnosis of or treatment for a current eye disorder.  No 
medical records provided by the veteran contain any notation 
of a current eye problem.

The veteran submitted a unit photograph to show that he had a 
swollen eye while in service.  See photograph received August 
2003.  This does not qualify as evidence of a current 
disorder.  He also has provided lay statements that he had an 
eye infection while in service.  See August 2003 and January 
2007 lay statements.  This also does not show that the 
veteran has a current disorder.  Without such evidence, the 
claim cannot be reopened.

The veteran was originally denied entitlement to service 
connection for a chronic ear disease because he had not shown 
a connection between his current disorder and his military 
service.  See August 2002 rating decision.  Therefore, for 
evidence to be new and material, it must contain a competent 
nexus opinion relating his current diagnosis of serous otitis 
with conductive hearing loss to service.  The record contains 
extensive medical evidence about the veteran's current 
disability, including surgery and treatment for it.  The 
veteran, however, has not provided any new and material 
evidence to establish a link between his current ear 
disability and his active duty service.  Rather, he has only 
offered his own statements and a lay statement from a family 
member who mentions he had "bad earache trouble" while he 
was in the military.  See August 2003 lay statement.  Where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Espiritu.  The veteran has not provided any evidence that 
qualifies as new and material. 

The veteran has a similar problem with his claim of 
entitlement to service connection for residuals of a fracture 
of the left and right mastoid status post-bilateral 
mastoidectomy.  He was denied service connection for this 
claim because he had not shown a connection between his 
current disorder and his military service.  See August 2002 
rating decision.  Therefore, for evidence to be new and 
material, it must contain a competent opinion relating his 
residuals of a fracture of the left and right mastoid status 
post-bilateral mastoidectomy with his active-duty service.  
Again, while the record contains numerous treatment records 
concerning the veteran's mastoidectomy surgeries and the 
subsequent treatment, there is nothing, except the veteran's 
own statements that tie his surgeries and its residuals to 
his service.  Additionally, the veteran had a mastoidectomy 
on the right in October 1992-33 years following separation, 
and a mastoidectomy on the left in May 1968-9 years 
following separation.  The veteran has not provided any 
records documenting care for either disorder between his 
separation and his surgeries to show that he had continuous 
symptoms relating to this disability after separation.  The 
Board understands that his service medical records were 
possibly destroyed in a fire, and that it is difficult for 
the veteran to connect his disabilities with service.  
Nevertheless, without competent evidence of a link between 
the current disabilities and service the claims cannot be 
reopened.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claims, however, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for an eye 
disorder, chronic ear disease, or residuals of a fracture of 
the left and right mastoid status post-bilateral 
mastoidectomy.  Therefore, the claim to reopen is denied.



____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


